Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3,5,13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al. (US 2015/0035685) in view of Saleem et al. (US 2021/0055737), Saez et al. (US 2020/0380273) and Lee et al. (US 2020/0156533).
Strickland discloses a notification device to be mounted on a vehicle 40 and configured to notify a preceding pedestrian of presence of the vehicle 40 during driving, the notification device comprising an estimating unit configured to estimate a characteristic of the pedestrian, such as age, disability (pars. 49,54), determination of notification mode based on estimation result (louder for children, par. 54), and notification controller for providing notification to the pedestrian by V2P signaling (par. 54), except for particularly stating that vehicle is autonomous, and that pedestrian characteristic is determined by imaging.
Saleem discloses desirability of providing pedestrian warning system in an autonomous vehicle (par. 42).
Saez teaches desirability of using imaging means to detect pedestrian characteristic, and based on the characteristic, selecting a particular notification mode of potential collision with vehicle (pars. 66,67,70).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to provide a pedestrian notification system in an autonomous vehicle as suggested by Saleem, and to use imaging to detect type of pedestrian and change notification mode based on pedestrian type as suggested by Lee and Saez, in conjunction with a vehicle to pedestrian notification system as disclosed by Strickland, in order to allow pedestrians to be warned of collision in an autonomously operated vehicle, and so that pedestrian type could have been accurately identified in circumstances where pedestrians did not have communication equipment.
Regarding claim 2, Saez discloses detection of motion and body height (par. 73), Lee teaches detection of pedestrian as adult, elderly or child (par. 63), and Strickland teaches detection of handicapped person (par. 49). Since Lee teaches use of imaging means to detect pedestrian type, choosing to use imaging device to detect handicapped status would have been obvious to one of ordinary skill in the art, since Lee teaches capability of differentiating between different types of detected individuals.
Regarding claim 3, Strickland teaches desirability of changing amplitude of notification on basis of age feature of detected preceding pedestrian (par. 54).
Regarding claim 5, Saez teaches changing notification based on surrounding environment (abstract, pars. 68,70).
Claims 13 and 14 are rejected for the same reasons as set forth above with regard to claim 1.
2.	Claims 4,6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	CLAIM INTERPRETATION

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” and “determining unit” and “estimating unit” and “notifying unit” in claim s 1,2,4-12,14, and “sound emitting unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
s 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-12 and 14 set forth placeholder language in the form of imaging unit, estimating unit, determining unit, notifying unit and sound emitting unit.  However, insufficient structure to perform the function of these units is set forth in the specification. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldman-Shenhar, Huber  and Song disclose pedestrian warning systems for vehicles.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689